Citation Nr: 1643102	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-05 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hernia with residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The record before the Board includes the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.  The Veteran's VBMS file includes records related to a separate appeal as to the matter of whether service connection is warranted for a dental disorder, which is in the notice of disagreement stage.  The RO appears to be actively processing this appeal, thus the Board declines to exercise jurisdiction over this claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A September 2010 VA examiner opined that the Veteran's right inguinal hernia is not related to his in-service injury because no hernia was detected in service and because a 2004 VA treatment record is negative for a hernia.  The Board remanded for an addendum opinion.  The examiner was asked to opine as to whether it was at least as likely as not that the current hernia was the result of a disease or injury in service, to include the documented June 1954 varicocele and the Veteran's reports of right-sided pain after a lifting injury in service.  The examiner was instructed to discuss the significance of the June 1954 service treatment record showing treatment for a left scrotal mass and back pain and indicating that both rings were relaxed.  

The examiner was also to consider the Veteran's report of right hernia pain since service, and to specifically opine whether, if the Veteran's reports of the in-service injuries and ongoing symptoms were accepted, they would be sufficient to establish a link between the current hernia disability and injuries in service.  If the reports were sufficient for such a purpose, the examiner was to state whether there would be any medical reasons for rejecting the reports.  The absence of treatment records was noted to not be a legally sufficient reason, by itself, for rejecting the Veteran's reports.

In August 2016, the same VA examiner submitted an addendum opinion.  In its entirety, the addendum reads as follows:

Less likely as not. I believe there is neither evidence in the medical literature, consensus in the medical community or evidence in this specific case that supports a causal/aggravation relationship between hernia and any inservice injury/event noted including evaluation 9/1954.  The objective evidence on physical exam showed no hernia.  This patient was seen in service for a problem with left scrotal mass and strain in his back when he stands straight in August, 1954. The examination of this patient showed no definite hernia sac on either side. The patient did have the presence of a moderate varicocele on the left side. Right hernia pain noted since service.  This opinion considers statements in reports.  The fact is a lay person can not reliably diagnose a hernia and there are other causes of symptoms in the hernia region besides hernia so these reports do not change my opinion.

This opinion does not discuss the Veteran's report of pain in the right inguinal area at the time of lifting ammunition in service and the continuation of that pain over the years since.  Rather, the examiner simply restated the facts and restated the conclusion without any analysis or rationale whatsoever.  Moreover, the examiner stated that "there are other causes of symptoms in the hernia region besides hernia," but failed to opine as to whether it is as likely as not that the Veteran's experience of pain in the right inguinal area in service was the onset of the current hernia.  Thus, this opinion is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, there is non-compliance with the Board's prior remand directives.  Such noncompliance is error on the part of the originating agency. The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268   (1998).  Accordingly, the Board must once again remand this issue for compliance.  

The Board's prior remand also required the AOJ to attempt to obtain records of VA treatment for a hernia, to include records from the Dayton VAMC dated in 1955.  The RO requested these records from the Dayton VAMC.  An August 2016 Report of General Information within the claims file documents a telephone conversation between the RO and the Dayton VAMC.  The VAMC reported that the earliest record it had was dated in April 2003 and that there were no records prior to that date.  There is no evidence in the claims file suggesting that the AOJ notified the Veteran of the inability to obtain these records.  By regulation VA was required to notify the Veteran of: (i) the identity of the records VA was unable to obtain; (ii)  the efforts VA made to obtain the records; (iii) provide a description of any further action VA would  take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submits the records VA was unable to obtain; and (iv) Notice that the appellant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2015).  The Veteran was not provided with the 38 C.F.R. § 3.159(e).  For this reason, this matter is remanded so that the RO may properly notify the Veteran of the inability to obtain the Dayton VAMC records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that VA's duty to notify the Veteran of the inability to obtain VA treatment records from the Dayton VAMC prior to April 2003, to include the 1955 records, is met under 38 C.F.R. § 3.159(e) (2015).

2.  After completing the above, forward the claims file to a physician other than the examiner who conducted the September 2010 examination and completed the August 2016 addendum.  The examiner should note that the claims file was reviewed.

The examiner should opine as to whether it is at least as likely as not that the current hernia is the result of a disease or injury in service, to include the documented June 1954 varicocele and the Veteran's reports of right-sided pain after a lifting injury in service.

The examiner should discuss the significance of the June 1954 service treatment record showing treatment for a left scrotal mass and back pain and indicating that both rings were relaxed.

The examiner should also consider the Veteran's report of right hernia pain since service.

The examiner should specifically opine whether, if the Veteran's reports of in-service injuries and ongoing symptoms were accepted, they would be sufficient to establish a link between the current hernia disability and injuries in service.  

If the reports would be sufficient, the examiner should state whether there is any medical reasons for rejecting the reports.  The absence of treatment records would not be a legally sufficient reason, by itself, for rejecting the Veteran's reports, although this may be considered with the other evidence of record.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




